Mr. Justice Walker and Mr. Justice McAllister, dissenting : We -are of opinion that while it is not necessary to aver guilty knowledge in the indictment, under our statutory rule that an indictment is sufficient which charges a statutory offense in the language of the statute, but it is nevertheless necessary to prove such guilty knowledge on the trial. The statute is but a copy of the Ohio statute, which the courts of that State had, long anterior to its adoption here, given such a construction to as we contend for. The presumption is, that the legislature adopted it with the construction so given, and intended that the essential element of guilty knowledge or intent, which is the essence of every crime, should enter into that here defined.